DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment and Claim Status
The instant Office action is responsive to the amendment received April 16, 2021 (the “Response”).  
Claims 1, 6, 8–17, 22, 23, 27, 29–37, 39, 40, and 42–44 are pending.  

Information Disclosure Statement (IDS)
The IDS filed March 19, 2021 complies with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDS has been placed in the application file, and the information referred to therein has been considered.

Claim Rejections – 35 U.S.C. § 112
Claims 1, 6, 8–17, 22, 23, 27, 29–37, 39, 40, and 42–44 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
Response to Arguments
	Applicants argue “[t]he Examiner admits that ‘the specification does not disclose the second device executing the application.’ . . . Thus, one of skill in the art could reasonably infer that the application is not executed on the second device.”  Response 13 (quoting Office action 3, mailed February 1, 2021).  
	The Examiner is unpersuaded of error.  “Any negative limitation or exclusionary proviso must have basis in the original disclosure.”  MPEP § 2173.05(i).  The Examiner emphasizes “basis” because although the Specification does not disclose the second device executing the application as not basis for an exclusion.”  Id. (emphasis added).  
The Examiner finds the Specification provides no reasoning or suggestion that the second device does not execute the application.  Thus, the Examiner finds no basis in the Specification supporting the second device not executing the application.  Accordingly, “[a]ny claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) . . . as failing to comply with the written description requirement.”  MPEP § 2173.05(i) (emphasis added).
The Rejection
Claim 1, line 25 recites a negative limitation—”wherein the second device does not execute the application.”  The Examiner finds although the Specification discloses the first device executing the application (see, e.g., Spec. ¶ 15), the Specification does not disclose the second device executing the application.  But although the Specification does not disclose the second device executing the application, “[t]he mere absence of a positive recitation is not basis for an exclusion.”  MPEP § 2173.05(i).
Therefore, the claims contain a negative limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 17, line 21; claim 22, line 22; claim 23, line 39; claim 37, line 46 by analogy.

Claim Rejections – 35 U.S.C. § 103
Claims 1, 6, 8, 9, 15–17, 22, 23, 27, 29, 30, 35–37, 39, 40, 43, and 44 are rejected under 35 U.S.C. § 103 as being obvious over Kimpton et al. (US 10,353,718 B2; filed July 23, 2012).
Response to Arguments
	Applicants assert “Kimpton describes that a client device is performing scaling.”  Response 14 (quoting Kimpton 4:19–28).  Applicants argue 
[s]witching a client for a server is not a simple substitution.  One of skill in the art readily understands the different [sic] between performing operations at a client or at a server.  The additional processing required by the client being a chief difference.  Thus, the Examiner’s assertion that this is a simple substitution is improper.

Id. (quoting Office action 6, mailed February 1, 2021).
The Examiner is unpersuaded of error.  In the rejection, the Examiner finds Kimpton teaches a second device (fig. 1a, item 120) modifying a display object (the calculator illustrated in fig. 1a, item 124) to a suitable format for display on a second display (“a small display” at 4:28) of the second device.  See Office action 5–6, mailed February 1, 2021.  The Examiner further finds Kimpton teaches a first device (fig. 1a, item 122 including item 100) modifying the display object (at 6:32–37).  See Office action 5, mailed February 1, 2021.  
The Examiner concludes it would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kimpton’s first device to modify the display object to the suitable format for display on the second display of the second device since such a replacement is no more than “the simple substitution of one known element for another.”  See Office action 6, mailed February 1, 2021 (citing KSR Int’l 7 Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007)).  
see Response 14) is not responsive to the rejection, which provides a rationale for substituting the display object modification—performed by the second device (fig. 1a, item 120)—with a performance by the first device (fig. 1a, item 122).  Moreover, Applicants reasoning that “[t]he additional processing required by the client” is a “chief difference” (Response 14) is mere attorney arguments and conclusory statements unsupported by factual evidence.  Such attorney arguments and conclusory statements are entitled to little probative value.  In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997). 
The Rejection
Regarding claim 1, while Kimpton teaches a method of generating a display object, wherein the method comprises: 
executing, by a first device (fig. 1a, item 122 including item 100; fig. 4, item 400), an application (fig. 1a, item 123);
generating, by the first device, a display object (the calculator illustrated in fig. 1a, item 124) associated with the application;
displaying (“The window 124 need not necessarily be displayed by the host system 122.” at 3:54–55 at least suggests window 124 displayed by item 122), by the first device, the display object on a first display (fig. 4, item 402) of the first device, wherein the display object is presented as one element within a graphical user interface (fig. 1a, item 124; “an application window 124, which typically presents, provides, or otherwise represents a graphical user interface for the application 123” at 3:52–54);
modifying, by the second device, the display object to a suitable format for display on a second display (“a small display” at 4:28) of a second device (fig. 1a, item 120);
for rendering on the second display while the display object is displayed on the first display (intended use in italics), wherein the display object is presented on the second display as an active object (the calculator illustrated in fig. 1a, item 125) configured to receive one or more user inputs (“The user of the Web browser 110 can then interact with (e.g., click on, type at) the remote application window 125.” at 4:9–11) by wav of a direct user interaction with the display object at the second device, wherein the second display has a different size (“scaling may be performed at the client device 120, such as when downscaling is performed to reduce the size of the window 125 to fit it onto a small display of a mobile device” at 4:25–27) than the first display device, and wherein the second device does not execute the application (fig. 1a illustrates application item 123 does not reside in fig. 1a, client device item 120);
receiving, by the first device from the second device, the one or more user inputs (“user input events” at fig. 1a; “user input event” at fig. 1b; “the Web browser 110 forwards indications of the user input events to the RPS 100” at 4:11–13) to the application; and
updating (“the RPS 100 delivers the received user input events to the application 123, thereby causing the state of the application 123 to change” at 4:13–15), by the first device, the application based on the one or more user inputs received via the display object at the second device,
Kimpton does not teach, in italics, (1) the first device modifying the display object to the suitable format for display on the second display of the second device; and (2) transmitting, by the first device, the display object to the second device for while the display object is displayed on the first display.
Kimpton teaches the first device (fig. 1a, item 122 including item 100) modifying a display object (“the RPS 100 may transmit event information related to the application 123 and/or the window 124, such as that a new window has been generated and/or opened, that a window has moved to a specified location, that a window has been resized, that a window has been closed, and the like” at 6:32–37).  Moreoever, Kimpton teaches the second device modifying the display object to a suitable format for display on a second display (“a small display” at 4:28) of a second device (fig. 1a, item 120).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kimpton’s first device to modify the display object to the suitable format for display on the second display of the second device since such a replacement is no more than “the simple substitution of one known element for another.”  See KSR Int’l 7 Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s first device to transmit the display object to the second device for rendering on the second display while the display object is displayed on the first display since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing In re Burhans, 154 F.2d 690 (CCPA 1946)).
Regarding claim 6, Kimpton teaches wherein the display object is a data object (the calculator illustrated in fig. 1a, item 124).
Regarding claim 8, Kimpton teaches further comprising updating (at fig. 2b; 7:6–42) the display object in accordance with the one or more user inputs.
claim 9, Kimpton teaches wherein the one or more user inputs received via the display object comprises data (“user input events” at fig. 1a; “user input event” at fig. 1b) and wherein the method further comprises supplying (“the Web browser 110 forwards indications of the user input events to the RPS 100” at 4:11–13; “the RPS 100 delivers the received user input events to the application 123, thereby causing the state of the application 123 to change” at 4:13–15) the data to the application.
Regarding claim 15, Kimpton does not teach wherein the first device is a mobile device.
Kimpton teaches a mobile device (“a mobile device (e.g., smart phone)” at 9:24).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kimpton’s first device to be a mobile device since the “[f]act that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected result.”  MPEP § 2144.04 (citing In re Lindberg, 194 F.2d 732 (CCPA 1952)).
Regarding claim 16, Kimpton teaches wherein the second device is a personal computer (“the client device 120 may be or include any computing device having sufficient processing power to execute the remote presentation client or similar logic, including a mobile device (e.g., smart phone), tablet system, kiosk system, embedded system (e.g., in a car), or the like” at 9:21–25.
Regarding claim 17, Kimpton teaches a non-transitory computer-readable medium (fig. 4, items 418, 420) comprising executable instructions (fig. 4, items 123, 430) which, when executed, by a processor (fig. 4, item 403) of a first device (fig. 1a, item 122; fig. 4, item 400) to perform operations according to claim 1.  
Regarding claim 22, Kimpton teaches a first electronic device (fig. 1a, item 122; fig. 4, item 400) comprising: a first display (fig. 4, item 402), a memory (fig. 4, items 418, 420) configured to store instructions (fig. 4, items 123, 430); and a processor (fig. 4, item 403) in communication with the first display and the memory, wherein the processor is configured to execute the instructions to cause the first electronic device to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 22.
Regarding claim 23, Kimpton teaches a first electronic device (fig. 1a, item 122; fig. 4, item 400) comprising: a display (fig. 4, item 402), a memory (fig. 4, items 418, 420) configured to store instructions (fig. 4, items 123, 430); and a processor (fig. 4, item 403) in communication with the first display and the memory, wherein the processor is configured to execute the instructions to cause the first electronic device to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 23.
Regarding claims 27, 29, 30, 35, and 36, claims 6, 8, 9, 15, and 16 recite, respectively, substantially similar features.  Thus, references/arguments equivalent to those present for claims 6, 8, 9, 15, and 16 are, respectively, equally applicable to claims 27, 29, 30, 35, and 36.
Regarding claim 37, Kimpton teaches a system (fig. 1) for generating display objects, wherein the system comprises: a first electronic device (fig. 1a, item 122; fig. 4, item 400) comprising: a first display (fig. 4, item 402); a first memory (fig. 4, item 418, 420) configured to store first instructions (fig. 4, items 123, 430): and a first processor (fig. 4, item 403) in communication with the first 
Moreover, Kimpton teaches a second electronic device (fig. 1a, item 120) comprising: a second display; a second memory configured to store second instructions; and a second processor in communication with the second display and the second memory, wherein the second processor is configured to execute the second instructions to cause the second electronic device to perform operations according to claim 1 (“the client device 120 may be or include any computing device having sufficient processing power to execute the remote presentation client or similar logic, including a mobile device (e.g., smart phone), tablet system, kiosk system, embedded system (e.g., in a car), or the like” at 9:21–25).  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 37.
Regarding claim 39, Kimpton teaches wherein the second instructions further cause the second electronic device to modify (“lossy compression techniques may be used to transmit image data, again resulting in differences between the windows 124 and 125.  Also, scaling may be performed at the client device 120, such as when downscaling is performed to reduce the size of the window 125 to fit it onto a small display of a mobile device” at 4:23–28) the display object prior to displaying the display object on the second display.
Regarding claim 40, while Kimpton teaches wherein, transmitting the display object (“window data” at fig. 1a) to the second electronic device, and the first instructions further cause the first electronic device to modify the display object (“the RPS 100 may transmit event information related to the application 123 and/or the window 124, such as that a new window has been generated and/or opened, that a window has moved to a specified location, that a window has been italics, (1) the first electronic device modifying the display object for display by the second electronic device; and (2) the modifying occurring prior to transmitting the display object to the second electronic device.
Kimpton teaches the second electronic device modifying (“lossy compression techniques may be used to transmit image data, again resulting in differences between the windows 124 and 125.  Also, scaling may be performed at the client device 120, such as when downscaling is performed to reduce the size of the window 125 to fit it onto a small display of a mobile device” at 4:23–28) the display object for display by the second electronic device;
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kimpton’s first device to modify the display object for display by the second electronic device since such a replacement is no more than “the simple substitution of one known element for another.”  See KSR Int’l 7 Co. v. Teleflex, Inc., 550 U.S. 398, 417 (2007).
Moreover, it would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s modifying to occur prior to transmitting the display object to the second electronic device since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).
Regarding claim 43, Kimpton teaches further comprising handing over control (at fig. 2b; 7:6–42) of the application to the second device upon transmitting (“window data” at fig. 1a; “initial window” at fig. 1b)  the display object to the second device.
Regarding claim 44, while Kimpton teaches further comprising ceasing displaying (Kimpton at least suggests the displayed item 124 at fig. 1a will cease “because the display device of the host computing system is powered off” at 
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s ceasing to occur after the transmitting since “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  MPEP § 2144.04 (citing Burhans).

Claims 10 and 42 is rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Applicants’ admitted prior art (APAA) (see Spec. ¶ 127; fig. 9, item 906).
Regarding claim 10, while Kimpton teaches transmitting the data (“user input events” at fig. 1a; “user input event” at fig. 1b) to the first device, Kimpton does not teach generating, by the second device, a second display object representative of the data; displaying the second display object on the second display; and moving the second display object to an area of the second device on which the display object is displayed.
APAA teaches generating, by the second device, a second display object (fig. 10, item 1002; ¶ 127) representative of the data; 
displaying (“display screen” at ¶ 127 of fig. 10, item 300) the second display object on the second display; and 
moving the second display object to an area (“moving the display object 1002 from the first area of the display screen to a second area of the display screen” at ¶ 127) of the second device on which the display object is displayed.
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s second device to generate a second display object representative of the data; display the second display object on the 
Regarding claim 42, claim 10 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 10 are equally applicable to claim 42.

Claims 11–13 and 31–33 are rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Rizk et al. (US 10,114,821 B2; filed Aug. 11, 2005).
Regarding claim 11, while Kimpton teaches wherein the display object (the calculator illustrated in fig. 1a, item 124) output (“The window 124 need not necessarily be displayed by the host system 122.” at 3:54–55 at least suggests window 124 displayed by item 122) on the first device (fig. 1a, item 122; fig. 4, item 400) is a display object (the calculator illustrated in fig. 1a, item 124 is associated with application item 123) associated with the application, Kimpton does not teach, in italics, a read-only display object.
	Rizk teaches a read-only display object (“The OCR file typically is 
a read-only file” at 7:11–12).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Kimpton’s display object to be read-only as taught by Rizk “to avoid alterations to the text” contained within the display object.  Rizk 7:12.
Regarding claim 12, Kimpton teaches wherein one or both of the display object (the calculator illustrated in fig. 1a, item 124) and the read-only display object are representative of a Graphical User Interface (“The application 123 
Regarding claim 13, Kimpton teaches wherein one or both of the display object (the calculator illustrated in fig. 1a, item 124) and the read-only display object are representative of a current status (3:20–47) of the application.
Regarding claims 31–33, claims 11–13 recite, respectively, substantially similar features.  Thus, references/arguments equivalent to those present for claims 11–13 are, respectively, equally applicable to claims 31–33.

Claims 14 and 34 is rejected under 35 U.S.C. § 103 as being obvious over Kimpton in view of Siu et al. (US 2013/0242708 A1; filed Mar. 19, 2012).
Regarding claim 14, while Kimpton teaches wherein the display object (the calculator illustrated in fig. 1a, item 125) is configured to receive a user input (“The user of the Web browser 110 can then interact with (e.g., click on, type at) the remote application window 125.” at 4:9–11) on the second device, Kimpton does not teach (1) the application being a calendar application and (2) the user input being of a calendar appointment.
Siu teaches an application being a calendar application (fig. 5a, item 500) and user input being of a calendar appointment (fig. 5a illustrates an appointment at 4pm January 4, 2012).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention for Kimpton’s application to be a calendar application and Kimpton’s user input to be a calendar appointment as taught by Siu “to remind a user of some event or task and surfaced using a calendar application.” Siu ¶ 3.
claim 34, claim 14 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 14 are equally applicable to claim 34.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449